            Case 4:20-cv-01467-JM Document 17 Filed 03/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LISA RYAN MURPHY                                                                  PETITIONER
ADC #760343

v.                                    4:20-cv-01467-JM-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                 RESPONDENT

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed.      After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Ms. Murphy’s “Emergency Motion for Immediate Reduction of Sentence

‘Compassionate Release’” (Doc. No. 2) is DISMISSED with prejudice and the requested relief is

DENIED.

       2.      A certificate of appealability will not be issued.

       Dated this 8th day of March, 2021.



                                                  _______________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
